Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 6, line 10 through page 14, line 25, and page 17, line 19 through page 27, line 16, filed 17 February 2021, with respect to claims 1, 5-8, 10-13, 16-19 and 21-22 have been fully considered and are persuasive.  The rejection of claims 1, 6-8, 10-11, 13, and 17-19 under 35 U.S.C. 103 as being unpatentable over Qi ((U 8,343,671) in view of JP5347161 (hereafter JP ‘161), in view of Bough et al. (US 2012000243), and further in view of Higginbotham (US 20130260310) has been withdrawn;  and, the rejection of claims 5, 12, 16, 10, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Qi ((U 8,343,671) in view of JP5347161 (hereafter JP ‘161), in view of Bough et al. (US 2012000243), and further in view of Higginbotham (US 20130260310) as applied to claims 1 and 13 above, and further in view of Berlowitz et al. (US 20140260310) has been withdrawn.

Allowable Subject Matter
3.	Claims 1, 5-8, 10-13, 16-19 and 21-22 are allowable over the prior art references of record.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system for removing carbon dioxide from anode gas that has been compressed to form pressurized anode exhaust, the system comprising “…a pressure reduction valve configured to receive a total liquid carbon dioxide from the mixer, the total liquid carbon dioxide comprising the liquid carbon dioxide separated by the first vapor-liquid separator and the liquid carbon dioxide separated by the second vapor-liquid separator, wherein: the pressure reduction valve is further configured to reduce a pressure of the total liquid carbon dioxide from a first pressure to a second pressure lower than the first pressure, and the feed/effluent heat exchanger is configured to receive the total liquid carbon dioxide having the second pressure and to use the total liquid carbon dioxide as a cooling media”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 5-8 and 10-12 are allowable because of their dependency upon claim 1.

Independent claim 13 recites a method of removing carbon dioxide from anode exhaust gas, the method comprising “…reducing a pressure of the total liquid carbon dioxide from a first pressure to a second pressure lower than the first pressure by passing the total liquid carbon dioxide through a pressure reduction valve; feeding the total liquid carbon dioxide having the second pressure to the first heat exchanger; and cooling the first heat exchanger using the total liquid carbon dioxide”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 16-19 and 21-22 are allowable because of their dependency upon claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729